Citation Nr: 0117658	
Decision Date: 07/02/01    Archive Date: 07/05/01	

DOCKET NO.  91-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a higher evaluation for constrictive 
pericarditis with cor pulmonale, currently rated 30 percent 
disabling.  

(The issues of entitlement to higher evaluations for post-
traumatic stress disorder and a respiratory disorder are the 
subjects of a separate decision.)


REPRESENTATION

Appellant represented by:  Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to August 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, granting the veteran, in pertinent part, 
service connection for pericarditis rated noncompensably 
disabling.  By a rating decision dated in April 1996, the 
veteran's service-connected heart disorder was 
recharacterized by the RO as constrictive pericarditis with 
cor pulmonale and the disability evaluation for this disorder 
was increased from noncompensable to 30 percent under 
Diagnostic Code 7099-7000 of VA's Schedule for Rating 
Disabilities, effective from May 1989.  

In July 1997, the Board denied the veteran's claim of 
entitlement to an increased rating for pericarditis with cor 
pulmonale.  The veteran appealed.  In July 1998 the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion for remand.  In December 1998 the case was 
remanded to the RO for development consistent with the 
Court's order.  The case has since been returned to the 
Board.  


REMAND

The RO has not sufficiently complied with the December 1998 
Board remand and, thus, the case must be returned to the RO 
for further development.  Stegall v. West, 11 Vet. App. 268 
(1998).  Following the Board's last remand, the RO obtained 
copies of additional VA and private records of evaluation and 
treatment provided to the veteran and afforded the veteran 
additional VA fee-basis examinations of his heart in January 
1999 and November 1999.  As noted in the last remand, as of 
January 1998 there are new criteria for rating heart disease.  
The new rating criteria are partially based on metabolic 
equivalents (METs).  METs are measured by means of exercise 
testing or, if exercise testing cannot be performed for 
medical reasons, the examiner is to estimate the level of the 
activity at which symptoms develop and the estimate is to be 
expressed in terms of METs.  38 C.F.R. § 4.104, Note 2 and 
Diagnostic Code 7000 (2000).  Unfortunately the latest VA 
examinations do not contain METs information needed to rate 
the veteran's heart condition under the new rating criteria.  
In the judgment of the Board, remand is required to obtain 
said METs data.  Any recent treatment records should also be 
obtained.  

The Board notes that there has been a significant change in 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), which held the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of entitlement and not yet final as of that date.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 
and 5107).  In addition because the VA regional office has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board would 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
have him identify all health care 
providers (VA and non-VA) who have 
treated him for a heart condition since 
August 2000.  The RO should then obtain 
copies of the related medical records.  

2.  The RO should refer the veteran's 
claims folder to a cardiovascular 
specialist (preferably the doctor who 
performed the last examination, if 
available) for the doctor to review the 
recent medical records (including the 
last examination) and provide an estimate 
on the veteran's current METs level 
associated with his heart disease.  
38 C.F.R. § 4.104, Note (2), provides:

When the level of METs at which 
dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for 
evaluation, and a laboratory 
determination of METs by exercise 
testing cannot be done for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow 
stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be 
used.

If the doctor feels a METs assessment 
cannot be made without another 
examination, the RO should have the 
veteran undergo a heart examination to 
determine the severity of his heart 
condition.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should report all findings 
necessary for rating under the new 
criteria.  These include, but are not 
limited to, METs from exercise testing 
or, if exercise testing cannot be 
performed for medical reasons, a METs 
estimate by the examiner.

3.  Upon completion of the requested 
development and after ensuring full 
compliance with the VCAA, the RO should 
again consider the veteran's claim.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

4.  To help avoid future remand the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


